Exhibit 99.1 For Immediate Release Contacts: Shaun A. Burke, President & CEO NASDAQ:GFED Guaranty Bank www.gbankmo.com 1341 W. Battlefield Springfield, MO 65807 417-520-4333 GUARANTY FEDERAL BANCSHARES, INC. ANNOUNCES SECOND QUARTER 2 SPRINGFIELD, MO – (July 15, 2011) – Guaranty Federal Bancshares, Inc., (NASDAQ:GFED), the holding company (the “Company”) for Guaranty Bank, today announces the following results for its second quarter ended June 30, 2011. Second Quarter 2011 Financial Highlights · Earnings per share for the quarter increased $.10 compared to the first quarter ended March 31, 2011 and increased $.11 compared to the second quarter in 2010. · Net income increased $266,000 for the quarter compared to the first quarter ended March 31, 2011 and increased $297,000 compared to the second quarter in 2010. · Net interest margin improved 10 basis points to 3.17% for the quarter as compared to the first quarter of 2011 and increased 55 basis points compared to the second quarter in 2010. · Efficiency ratio improved to 67.38% for the quarter as compared to 74.12% for the first quarter of 2011 and compared to 70.98% during the second quarter of 2010. · Transaction deposit accounts have increased $13.4 million since December 31, 2010. · Book value per common share was $13.95 as of June 30, 2011, an increase of $.44 as compared to December 31, 2010. The Company announces that net income for the second quarter ended June 30, 2011 was $789,000 as compared to $492,000 for the second quarter ended June 30, 2010.After preferred dividends, diluted earnings per share was $.19, an increase from the $.08 per diluted share earned during the second quarter ended June 30, 2010.This was also an increase from the $.09 per diluted share the Company earned during the first quarter ended March 31, 2011. There are a few key issues that contributed to the improvement in second quarter earnings: · Net interest income - Net interest income and margin improvement has been a significant focus for the Company.Improvement in net interest income of $679,000 over the prior year quarter positively impacted earnings during the second quarter.The Company continues to reduce its cost of funding on various deposits.Significant interest cost savings has been realized with repricing on premium money market accounts, new and renewing retail certificates of deposit, as well as subordinated debentures.On the asset side, the Company continues to closely manage loan pricing by increasing yield on renewing credits (including increasing existing interest rate floors) and focusing on the reduction of nonperforming assets. · Provision for loan losses – Based on its internal analysis and methodology, the Company recorded a provision for loan loss expense of $1 million during the quarter (compared to $950,000 for the prior year quarter). The Company will continue to make future provisions to its allowance for loan losses based on its methodology and both economic and regulatory conditions.The allowance for loan losses as of June 30, 2011 was 2.73% of gross loans outstanding (excluding mortgage loans held for sale) compared to 2.54% as of December 31, 2010. · Non-interest income – Non-interest income decreased $328,000 due to a few significant factors.First, the Company recognized a loss on foreclosed assets of $289,000 during the period compared to a loss of $55,000 in the prior year quarter as the Company continues to experience declines in real estate values on specific foreclosed properties held for sale.Secondly, gains on sales of loans in the secondary market declined $107,000 for the period compared to the prior year quarter.Also, the Company continues to experience a reduction in service charge income (declining $49,000 compared to the prior year quarter), specifically in overdraft charges which is partially due to amendments of Regulation E adopted in July 2010. · Non-interest expense – Non-interest expenses have been closely managed and increased only $40,000 during the period compared to the prior year quarter. About Guaranty Federal Bancshares, Inc. Guaranty Federal Bancshares, Inc. (NASDAQ:GFED) has a subsidiary corporation offering full banking services.The principal subsidiary, Guaranty Bank, is headquartered in Springfield, Missouri, and has nine full-service branches in Greene and Christian Counties and Loan Production Offices in Wright, Webster and Howell Counties.In addition, Guaranty Bank is a member of the TransFund ATM network which provides its customers surcharge free access to over 100 area ATMs and over 1,600 ATMs nationwide.For more information visit the Guaranty Bank website: www.gbankmo.com. The discussion set forth above may contain forward-looking comments.Such comments are based upon the information currently available to management of the Company and management’s perception thereof as of the date of this release.When used in this release, words such as “anticipates,” “estimates,” “believes,” “expects,” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements.Such statements are subject to risks and uncertainties.Actual results of the Company’s operations could materially differ from those forward-looking comments.The differences could be caused by a number of factors or combination of factors including, but not limited to: changes in demand for banking services; changes in portfolio composition; changes in management strategy; increased competition from both bank and non-bank companies; changes in the general level of interest rates; the effect of regulatory or government legislative changes; technology changes; fluctuation in inflation; and other factors set forth in reports and other documents filed by the Company with the Securities and Exchange Commission from time to time. Financial Highlights: Quarter ended Six Months ended Operating Data: 30-Jun-11 30-Jun-10 30-Jun-11 30-Jun-10 (Dollar amounts are in thousands, except per share data) Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income before income taxes Provision for income taxes Net income $ Preferred stock dividends and discount accretion Net income available to common shareholders $ Basic income per common share $ Diluted income per common share $ Annualized return on average assets % Annualized return on average equity % Net interest margin % Efficiency ratio % As of As of Financial Condition Data: 30-Jun-11 31-Dec-10 Cash and cash equivalents $ $ Investments and interest bearing deposits Loans, net of allowance for loan losses 6/30/2011 - $13,948; 12/31/2010 - $13,083 Other assets Total assets $ $ Deposits $ $ FHLB advances Subordinated debentures Securities sold under agreements to repurchase Other liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Equity to assets ratio % % Book value per common share $ $ Nonperforming assets $ $
